FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
August 6, 2010 by and among DOUBLE EAGLE PETROLEUM CO., a Maryland corporation
(“Borrower”), BANK OF OKLAHOMA, N.A., individually and as agent (“Administrative
Agent”) and as LC Issuer, and the Lenders party to the Original Credit Agreement
defined below (“Lenders”).

W I T N E S S E T H:

WHEREAS, Borrower, Administrative Agent and Lenders entered into that certain
Amended and Restated Credit Agreement dated as of February 5, 2010 (as amended,
supplemented, or restated prior to the date hereof, the “Original Credit
Agreement”), for the purpose and consideration therein expressed, whereby
Lenders became obligated to make loans to Borrower as therein provided; and

WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the Original
Credit Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Credit Agreement, in
consideration of the loans which may hereafter be made by Lenders to Borrower,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.

DEFINITIONS AND REFERENCES

§ 1.1. Terms Defined in the Original Credit Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Credit Agreement shall have the same meanings whenever
used in this Amendment.

§ 1.2. Other Defined Terms. Unless the context otherwise requires, the following
terms when used in this Amendment shall have the meanings assigned to them in
this Section 1.2.

“Amendment” means this First Amendment to Credit Agreement.

“Amendment Documents” means this Amendment, the confirmation by Guarantor with
respect to this Amendment and any other document required to be delivered by
Borrower pursuant to Article III hereof.

“Credit Agreement” means the Original Credit Agreement as amended hereby.

ARTICLE II.

AMENDMENTS TO ORIGINAL CREDIT AGREEMENT

§ 2.1. Borrowing Base Redetermination. Pursuant to Section 2.9(a) of the
Original Credit Agreement, Administrative Agent and Lenders have redetermined
the Borrowing Base. Accordingly, Administrative Agent and Lenders hereby notify
Borrower that the Borrowing Base is $55,000,000 from the date hereof until and
including the next date as of which the Borrowing Base is redetermined pursuant
to the Credit Agreement, and by its execution hereof, Borrower accepts the
foregoing Borrowing Base.

§ 2.2. Changes in Commitments. Each Lender hereby agrees that its Commitment
shall be the amount set forth opposite such Lender’s name on Schedule 4 to this
Amendment, which Schedule 4 attached to this Amendment hereby amends in its
entirety the Schedule 4 attached to the Original Credit Agreement.

§ 2.3. Allocation. Lenders hereby authorize Administrative Agent and Borrower to
request Loans from the Lenders, and to make prepayments of Loans in order to
ensure that, upon the effectiveness of this Amendment, the Loans of the Lenders
shall be outstanding on a ratable basis in accordance with their respective
Percentage Shares as set forth on the Lenders Schedule, as amended hereby, and
no such borrowing, prepayment or reduction shall violate any provisions of the
Credit Agreement. Lenders hereby confirm that, from and after the effective date
of this Amendment, all participations of Lenders in respect of Letters of Credit
outstanding under the Credit Agreement shall be based upon the Percentage Shares
of the Lenders (after giving effect to this Amendment).

ARTICLE III.

CONDITIONS OF EFFECTIVENESS

§ 3.1. Effective Date. This Amendment shall become effective as of the date
first above written when and only when:

(a) Amendment Documents. Administrative Agent shall have received duly executed
and delivered counterparts of each Amendment Document (i) in form, substance and
date satisfactory to Administrative Agent, and (ii) in such numbers as
Administrative Agent or its counsel may reasonably request.

(b) Officer’s Certificate. Administrative Agent shall have received a
certificate of the secretary of Borrower certifying as of the date of this
Amendment (i) that there have been no changes to the organizational documents of
Borrower since the Closing Date, (ii) the resolutions of Borrower approving this
Amendment, the other Amendment Documents and the related transactions, and
(iii) the signature and incumbency certificates of the officers of Borrower.

(c) Existence & Good Standing Certificates. Administrative Agent shall have
received an existence and good standing certificate from the applicable
Governmental Authority of each Restricted Person’s jurisdiction of
incorporation, organization or formation, each dated a recent date prior to the
effectiveness of this Amendment.

(d) Fees. Borrower shall have paid all fees and expenses as required by
Section 10.4 of the Credit Agreement, and Administrative Agent shall have
received the Borrowing Base Increase Fee that is due and payable pursuant to
Section 5.3 of this Amendment.

(e) Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by
Administrative Agent and its counsel shall be reasonably satisfactory in form
and substance to Administrative Agent and such counsel, and Administrative Agent
and such counsel shall have received all such counterpart originals or certified
copies of such documents as Administrative Agent may reasonably request.

(f) Due Diligence. Administrative Agent and Lenders shall have completed
satisfactory due diligence review of the assets, liabilities, business,
operations and condition (financial or otherwise) of the Restricted Persons,
including, a review of their Oil and Gas Properties covered by the most recently
delivered Engineering Report and all legal, financial, accounting, governmental,
environmental, tax and regulatory matters, and fiduciary aspects of the proposed
financing.

(g) Other Documentation. Administrative Agent shall have received all documents
and instruments which Administrative Agent has then reasonably requested, in
addition to those described in this Section 3.1. All such additional documents
and instruments shall be reasonably satisfactory to Administrative Agent in
form, substance and date.

(h) No Default. No event shall have occurred and be continuing that would
constitute an Event of Default or a Default.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

§ 4.1. Representations and Warranties of Borrower. In order to induce each
Lender to enter into this Amendment, Borrower represents and warrants to each
Lender that:

(a) The representations and warranties contained in Article V of the Original
Credit Agreement are true and correct at and as of the time of the effectiveness
hereof, except to the extent such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date.

(b) Borrower is duly authorized to execute and deliver this Amendment and the
other Amendment Documents and is and will continue to be duly authorized to
borrow monies and to perform its obligations under the Credit Agreement.
Borrower has duly taken all corporate action necessary to authorize the
execution and delivery of this Amendment and the other Amendment Documents and
to authorize the performance of the obligations of Borrower hereunder and
thereunder.

(c) The execution and delivery by Borrower of this Amendment and the other
Amendment Documents, the performance by Borrower of its obligations hereunder
and thereunder and the consummation of the transactions contemplated hereby and
thereby do not and will not conflict with any provision of law, statute, rule or
regulation or of the articles of incorporation and bylaws of Borrower, or of any
material agreement, judgment, license, order or permit applicable to or binding
upon Borrower, or result in the creation of any lien, charge or encumbrance upon
any assets or properties of Borrower. Except for those which have been obtained,
no consent, approval, authorization or order of any court or governmental
authority or third party is required in connection with the execution and
delivery by Borrower of this Amendment and the other Amendment Documents or to
consummate the transactions contemplated hereby and thereby.

(d) When duly executed and delivered, each of this Amendment and the Credit
Agreement will be a legal and binding obligation of Borrower, enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency or
similar laws of general application relating to the enforcement of creditors’
rights and by equitable principles of general application.

(e) The most recent financial statements of Borrower delivered to Lenders
pursuant to Section 6(b) of the Original Credit Agreement fairly present
Borrower’s financial position as of the date thereof.

ARTICLE V.

MISCELLANEOUS

§ 5.1. Ratification of Agreements. The Original Credit Agreement as hereby
amended is hereby ratified and confirmed in all respects. The Loan Documents, as
they may be amended or affected by the various Amendment Documents, are hereby
ratified and confirmed in all respects. Any reference to the Credit Agreement in
any Loan Document shall be deemed to be a reference to the Original Credit
Agreement as hereby amended. The execution, delivery and effectiveness of this
Amendment and the other Amendment Documents shall not, except as expressly
provided herein or therein, operate as a waiver of any right, power or remedy of
Lenders under the Credit Agreement, the Notes, or any other Loan Document nor
constitute a waiver of any provision of the Credit Agreement, the Notes or any
other Loan Document.

§ 5.2. Survival of Agreements. All representations, warranties, covenants and
agreements of Borrower herein shall survive the execution and delivery of this
Amendment and the performance hereof, including without limitation the making or
granting of the Loans, and shall further survive until all of the Obligations
are paid in full. All statements and agreements contained in any certificate or
instrument delivered by any Restricted Person hereunder or under the Credit
Agreement to any Lender shall be deemed to constitute representations and
warranties by, and/or agreements and covenants of, Borrower under this Amendment
and under the Credit Agreement.

§ 5.3. Borrowing Base Increase Fee§ 5.4. . In consideration of each Lender’s
agreement to increase the Borrowing Base as described above, Borrower will pay
to Administrative Agent a Borrowing Base Increase Fee in the aggregate amount of
$75,000, which will be allocated equally for the account of each Lender, due and
payable on the date hereof (the “Borrowing Base Increase Fee”).

§ 5.5. Interpretive Provisions. Section 1.4 of the Credit Agreement is
incorporated herein by reference herein as if fully set forth.

§ 5.6. Loan Documents. This Amendment is, and each other Amendment Document is,
a Loan Document, and all provisions in the Credit Agreement pertaining to Loan
Documents apply hereto and thereto.

§ 5.7. Governing Law. This Amendment shall be governed by and construed in
accordance the laws of the State of Colorado and any applicable laws of the
United States of America in all respects, including construction, validity and
performance.

§ 5.8. Counterparts; Fax. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. This Amendment and the other Amendment Documents may be validly
executed by facsimile or other electronic transmission.

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

[The remainder of this page has been intentionally left blank.]

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

DOUBLE EAGLE PETROLEUM CO.,
as Borrower

          By:  
/s/ Kurtis Hooley .
       
 
       
Kurtis Hooley Chief Financial Officer



    BANK OF OKLAHOMA, N.A.,

as Administrative Agent, LC Issuer and a Lender

By: /s/ Guy C. Evangelista         .



    Guy C. Evangelista
Senior Vice President

KEYBANK NATIONAL ASSOCIATION,


as a Lender

By: /s/ Todd Coker         .



    Todd Coker
Vice President

1





SCHEDULE 4

LENDERS SCHEDULE

                         
 
                  Amount equal to
 
  Commitment/
          Percentage Share of

 
  Loan Commitment
  Percentage Share
  Borrowing Base

 
                       
Domestic Lending Office:
                       
 
                       
Bank of Oklahoma, N.A.
  $ 47,727,272.73   63.6364 %   $ 35,000,000
 
                       
Address
                       
 
                       
1675 Broadway Suite 1650 Denver, CO 80202
                       
 
                       
Tel: 303/864-7347
                       
 
                       
Fax: 303/864-7349
                       
 
                       
Eurodollar Lending Office:
                       
 
                       
Same.
                       
 
                       
Domestic Lending Office:
                       
 
                       
KeyBank National Association
  $ 27,272,727.27   36.3636 %   $ 20,000,000
 
                       
Address
                       
 
                       
8115 Preston Road Suite 500 Preston Common East Tower Dallas, TX 75225
                       
 
                       
Tel: 214/414-2613
                       
 
                       
Fax: 214/414-2610
                       
 
                       
Eurodollar Lending Office
                       
 
                       
Same.
                       
 
                       
Total
  $ 75,000,000   100 %   $ 55,000,000
 
                       

[First Amendment]

CONSENT AND AGREEMENT

Each undersigned Guarantor hereby (i) consents to the provisions of this
Amendment and the transactions contemplated herein, (ii) ratifies and confirms
its Guaranty each dated as of February 5, 2010 made by it for the benefit of
Administrative Agent and Lenders executed pursuant to the Credit Agreement and
the other Loan Documents, (iii) agrees that all of its respective obligations
and covenants thereunder shall remain unimpaired by the execution and delivery
of this Amendment and the other documents and instruments executed in connection
herewith, and (iv) agrees that its Guaranty and such other Loan Documents shall
remain in full force and effect.

EASTERN WASHAKIE MIDSTREAM, LLC

          By:  
/s/ Kurtis Hooley .
       
 
       
Kurtis Hooley Chief Financial Officer



    PETROSEARCH ENERGY CORPORATION

          By:  
/s/ Kurtis Hooley .
       
 
       
Kurtis Hooley Chief Financial Officer

2